DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered. It should be noted that claims 1-17 and 19 have been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the connections of the at least one of the hook-up units” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the at least one of the hook-up unit connections” in lines 13-14. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 16-20 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Blackwood 5,577,496.
Blackwood discloses, regarding claim 1, a device, comprising: a gas measurement device 5 for use in medical gas measurements and/or process gas measurement applications (see sensors 110, 120 in Fig. 2), the gas measurement device comprising a modular pump system and a gas flow path (see air flow path of 5, indicated by arrows, in Fig. 2), the modular pump system comprising: a pump unit 10 comprising a pump unit first end, a pump unit second end and at least two connections 20/70, 25 located between the pump unit first end and the pump unit second end; and a plurality of different hook-up units 60, 95, each of which is connectable to the pump unit 10 and wherein at least one of the hook-up units 60, 95 has hook-up unit connections 75, 94 corresponding to the at least two connections 20/70, 25 of the pump unit 10, the pump unit 10 being in fluid communication with the at least one of the hook-up units 60, 95 via at least one of the hook-up unit connections of the at least one of the hook-up units 60, 95 and at least one of the at least two connections 20/70, 25 of the pump unit 10, the at least one of the hook-up unit connections 75, 94 of the at least one of the hook-up units 60, 95 and the at least one of the at least two connections 20/70, 25 of the pump unit 10 defining at least a portion of the gas flow path (this is clearly Re claim 2, wherein the pump unit 10 or the at least one of the hook-up units 60, 95 or both the pump unit 10 and the at least one of the hook-up units 60, 95 has a filter element (elements 60 are filter canisters) associated with the one of the at least two connections 20/70, 25; Re claim 3, wherein the at least one of the hook-up units 60, 95 forms a resistance unit and presents, in a connected state with the pump unit 10, a pneumatic resistance for the pump unit (filter canisters 60 most certainly form a pneumatic resistance); Re claim 4, wherein the at least one of the hook-up units 60, 95 forms a buffer unit (substantially broad) and presents, in a connected state with the pump unit 10, an additional volume for this pump unit 10 (corrugated tube 95 most certainly forms a buffer unit).
Blackwood discloses, regarding claim 16, a method comprising: providing a gas measurement device 5 for use in process gas measurement applications (see sensors 110, 120 in Fig. 2), the gas measurement device 5 comprising a gas flow path (see air flow path of 5, indicated by arrows, in Fig. 2) and a pump unit 10 comprising at least two pump connections 20/70, 25 and a plurality of different hook-up units 60, 95, each of which is connectable to the pump unit 10, wherein at least one of the hook-up units 60, 95 has hook-up unit connections 75, 94 corresponding to the at least two connections of the pump unit 20/70, 25, the pump unit 10 comprising a first pump unit end and a second pump unit end, wherein the at least two pump connections 20/70, 25 are located between the first pump unit end and the second pump unit end (substantially broad), the gas flow path (air flow path of 5 indicated by arrows in Fig. 2) being defined by at least one of the hook-up unit connections 75, 94 of the at least one of the hook-up units 60, 95 and at least one of the at least two pump connections 20/70, 25; connecting the at Re claim 17, further comprising providing the at least one of the hook-up units 60, 95 as a pneumatic resistance for the pump unit 10 (filter canisters 60 most certainly form a pneumatic resistance); Re claim 18, further comprising providing the at least one of the hook-up units 60, 95 as a buffer volume unit (substantially broad) providing an additional volume for this pump unit 10 (corrugated tube 95 most certainly forms a buffer volume unit).
Blackwood discloses, regarding claim 19, a medical device 5 comprising: a gas measurement device for use in medical gas measurements and/or process gas measurement applications (see sensors 110, 120 in Fig. 2), the gas measurement device comprising a gas flow path (see air flow path of 5, indicated by arrows, in Fig. 2), the gas measurement device comprising: a pump unit 10 comprising at least two connections 20/70, 25 located between one end of the pump unit 10 and another end of the pump unit 10; and a plurality of different hook-up units 60, 95, each of which is connectable to the pump unit 10, wherein at least one of the hook-up units 60, 95 is connected directly to at least one of the at least two connections 20/70, 25 to set a pneumatic operating point of the pump unit 10, the at least one of the hook-up units 60, 95 being in fluid communication with the pump unit 10 via at least one of the connections 75, 94 of the at least one of the hook-up units 60, 95 and the at least one of the at least two connections 20/70, 25 of the pump unit 10, the at least one of the hook-Re claim 20, wherein: the at least one of the hook-up units 60, 95 forms a resistance unit 60 and presents, in a connected state with the pump unit 10, a pneumatic resistance for the pump unit 10 (filter canisters 60 most certainly form a pneumatic resistance); or the at least one of the hook-up units 60, 95 forms a buffer unit 95 and presents, in a connected state with the pump unit 10, an additional volume for this pump unit (corrugated tube 95 most certainly forms a buffer volume unit).

Claims 1-6 and 19-20 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Miyabara 8,197,198.
Miyabara discloses, regarding claim 1, a device, comprising: a modular pump system and a gas flow path (see the axial air flow path through the multiple fans 1A-1C in Figs. 1-2), the modular pump system comprising: a pump unit 1B comprising a pump unit first end, a pump unit second end and at least two connections (see flanges on either end of 1B) located between the pump unit first end and the pump unit second end; and a plurality of different hook-up units 3A, 3B, each of which is connectable to the pump unit 1B and wherein at least one of the hook-up units 3A, 3B has hook-up unit connections corresponding to the at least two connections of the pump unit (see flanges on 3A and 3B which correspond to those on 1B), the pump unit 1B being in fluid communication with the at least one of the hook-up units 3A, 3B via at least one of the hook-up unit connections of the at least one of the hook-up units 3A, 3B and at least as recited in the preamble, or elsewhere in a claim, then it meets the claim. Miyabara further discloses, regarding claim 2, wherein the pump unit 1B or the at least one of the hook-up units 3A, 3B or both the pump unit and the at least one of the hook-up units has a filter element (combination of elements 51, 53, 55A-55E in 3A; clearly shown in Fig. 7) associated with the one of the at least two connections; Re claim 3, wherein the at least one of the hook-up units 3A, 3B forms a resistance unit and presents, in a connected state with the pump unit 1B, a pneumatic resistance for the pump unit (vane assembly comprising elements 51, 53, 55A-55E within 3A and 3B, shown in Fig. 7, most certainly forms a pneumatic resistance); Re claim 4, wherein the at least one of the hook-up units 3A, 3B forms a buffer unit (substantially broad) and presents, in a connected state with the pump unit 1B, an additional volume for this pump unit 1B (clearly shown in Figs. 1-2); Re claim 5, wherein at least one of the hook-up units (the hook-up unit has been interpreted as a combination of 3B and 1C to meet this claim) forms one of a resistance unit and a buffer unit, the one of the resistance and Re claim 6, wherein the means for adjusting 1C comprises a pressure-dependent, automatically adjustable shut-off body (the motor/impeller of 1C).
Miyabara discloses, regarding claim 19, a device, comprising: a pump unit 1B comprising at least two connections (see flanges on either end of 1B) located between one end of the pump unit 1B and another end of the pump unit 1B; and a plurality of different hook-up units 3A, 3B, each of which is connectable to the pump unit 1B, wherein at least one of the hook-up units 3A, 3B is connected directly to at least one of the at least two connections (see flanges on either end of 1B) to set a pneumatic operating point of the pump unit 1B (substantially broad), the at least one of the hook-up units 3A, 3B being in fluid communication with the pump unit 1B via at least one of the connections (see flanges on 3A and 3B which correspond to those on 1B) of the at least one of the hook-up units 3A, 3B and the at least one of the at least two connections of the pump unit 1B, the at least one of the hook-up unit connections (flanges on 3A and 3B which correspond to those on 1B) of the at least one of the hook-up units and the at least one of the at least two connections (flanges on either end of 1B) of the pump unit 1B defining at least a portion of the gas flow path (the axial air flow path through the multiple fans 1A-1C is clearly shown in Figs. 1-2). It should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, as recited in the preamble, or elsewhere in a claim, then it meets the claim. Miyabara further discloses, regarding claim 20, wherein: the at least one of the hook-up units 3A, 3B forms a resistance unit and presents, in a connected state with the pump unit 1B, a pneumatic resistance for the pump unit 1B (vane assembly comprising elements 51, 53, 55A-55E within 3A and 3B, shown in Fig. 7, most certainly forms a pneumatic resistance); or the at least one of the hook-up units 3A, 3B forms a buffer unit (substantially broad) and presents, in a connected state with the pump unit 1B, an additional volume for this pump unit 1B (clearly shown in Figs. 1-2).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746